Title: Henry Dearborn to Thomas Jefferson, 31 May 1810
From: Dearborn, Henry
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Boston 
                     May 31t 1810
          
           your delightfull retirement does not, I presume, prevent you from casting some occasional glances at the passing events at home & abroad, or from feeling a strong interest in our general concerns, and among other political events the regeneration of four or five of the Northern States, must afford you, & all other honest friends to our Constitution & government, real pleasure; I probably feel more alive to those events than others do, who have not been immediate spectators.—  
		  I am now well persuaded that nothing, but some unaccountable fatality, can again enable our inveterate political opponants to gain an ascendency in these States, especially in Massachusetts & New Hampshire. the outragious conduct of the Tory party in this State while last in power, has had an effect that I think will be
			 lasting, they so far discovered their real views, as to disgust many
			 of their former adherents, and establish many that were wavering.—Altho our Majority in this State is small at present, the current of 
                  current is seting so strong in our favor as to produce a continued acquisiton of
			 strength; 
                  our
			 majority for Govr & Lt Govr is, our Majority in the House of Representatives when all the members are present is about 40.—In the Senate we stand 20 & 20,— we have the whole of the Councell.
			 —The present prospect in regard to our foriegn
			 relations is at least, no better, than heretofore, and the doings of Congress, or rather, the donothings, afford no flattering prospect; 
                  I fear that intrigue
			 has had an unfortunate effect in the Senate, and that it has approached the borders of the Cabinett.—
          
            
                  Mrs Dearborn joins me in best wishes for your health and happiness, and in best respects to Mr & Mrs Randolph & familly—
            
                  
               H. Dearborn
          
        